PER CURIAM.
After entering nolo pleas to various offenses, defendant was placed on ten years probation on January 21, 1999. On February 23, 1999, defendant filed a motion to withdraw plea “pursuant to Florida Rule of Criminal Procedure 3.850.” The court treated this filing as a 3.850 motion and denied relief on March 10, 1999. On March 30, 1999, defendant filed a notice of appeal, purporting to appeal the judgment and sentence, as well as the denial of his motion to withdraw plea. Defendant’s appeal is untimely as to his judgment and sentence, as the notice of appeal was filed more than thirty days after the rendition date of sentence. See Fla. R.App. P. 9.140(b)(3). We therefore dismiss the appeal from the judgment and sentence as untimely. We find no merit to, and thus affirm, the denial of appellant’s rule 3.850 motion.
DISMISSED in part; AFFIRMED in part.
COBB, W. SHARP, and GRIFFIN, JJ„ concur.